PER CURIAM.
Petitioner, pursuant to Fla.R.App.P. 9.140(g), having taken this appeal from the summary denial of his motion for post conviction relief under Fla.R.Crim.P. 3.850 and this court having considered the record presented and having further determined that it conclusively appears therefrom that petitioner is entitled to no relief, the denial of his motion is affirmed. Christopher v. State, 416 So.2d 450 (Fla.1982); Washington v. State, 397 So.2d 285 (Fla.1981); Knight v. State, 394 So.2d 997 (Fla.1981); State v. Youngblood, 217 So.2d 98 (Fla.1968); Ferby v. State, 404 So.2d 407 (Fla. 5th DCA 1981); Ables v. State, 404 So.2d 137 (Fla. 5th DCA 1981); Williams v. State, 396 So.2d 267 (Fla. 3d DCA 1981); Mauldin v. State, 382 So.2d 844 (Fla. 1st DCA 1980); Burau v. State, 353 So.2d 1183 (Fla. 3d DCA 1977); Ashley v. State, 350 So.2d 839 (Fla. 1st DCA 1977).